Case 2:19-cv-11989-TGB-APP ECF No. 13, PageID.237 Filed 03/31/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

GEORGE SAWAYA,           JR.,    CYNTHIA              2:19-CV-11989-TGB
SAWAYA,

                   Plaintiffs,
                                                    ORDER OF DISMISSAL

      vs.
                                              HONORABLE TERRENCE G. BERG
MENARD, INC.,

                   Defendant.



      The Court was notified that the parties had reached a resolution in this

matter. Therefore, the case will be dismissed.

      Accordingly, it is ORDERED that the Complaint is DISMISSED WITH

PREJUDICE. The Court retains jurisdiction over this matter to enforce the terms

of the settlement agreement. See, e.g., Moore v. United States Postal Serv., 369 Fed.

App’x 712 (6th Cir. 2010).

      DATED this 31st day of March, 2021.

                                       BY THE COURT:



                                       /s/Terrence G. Berg
                                       TERRENCE G. BERG
                                       United States District Judge
